DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Applicant’s information disclosure statement of October 20, 2020 has been considered. 
Claim Interpretation
Applicant’s specification is a bit thin, i.e., only three pages, and the Examiner does recognize that applicant has incorporated by reference the subject matter of provisional patent 62, 793,093 and US Patent Application16/262,633, published WO 2019/099586, WO 2018/048735 and US Patent 10,155,182.  Applicant is advised that incorporation of a reference is a “short-cut” to incorporate the content of another document into the instant specification and that while the incorporation of the subject matter referred to above, is proper, Applicant still has to comply with the sections of 112 (a) and (b) for describing the invention as well as providing proper antecedence and clarity in describing the invention.  In the instant case, when reading claim 1 regarding the method.  Applicant teaches in paragraph [0006] of the specification, “moving the colloid through a diffusionphoretic water filter”.  Applicant has never taught what constitutes a diffusionphoretic water filter, what are the necessary parts for the water filter?  How does the diffusion through the filter take place such that colloidal separation takes place? Applicant then teaches in paragraph [0007] splitting the stream coming out of the diffusionphoretic water filter into two streams one having a high concentration of 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without looking to the incorporated by reference patent applications regarding how the diffusiophoretic filter works or accomplishes the removal of colloids from the water entering the diffusiophoretic filter.  How the diffusiophoretic filter operates and its construction has not been taught in the specification which is critical or essential to the practice of the In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). As stated above, the claims when written must stand on its own, and the original disclosure must provide antecedence for the claimed subject matter.  In Applicant’s specification, how the stream is split has not been taught and described.  How the diffusiophoretic filter operation and/or construction has not been taught regarding how separation of the colloids take place.  Applicant is kindly reminded that the claims in light of the specification.  The specification and/or incorporated references are not read into the claim.  
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, applicant’s preamble recites “A method for diffusiophoretically filtering a colloid containing water and both positively and negatively charged colloidal particles” which does not read properly.  Applicant is suggested to re-write as follows:
A method of diffusiophoretically filtering water including both positively and negatively charged colloidal particles comprising:
	Introducing said water through a diffusiophoretic water filter wherein the filter separates the negatively charged colloidal particles by  __________; 
 	splitting the stream from the outlet of the diffusiophoretic  water filter by ________ into a first stream and a second stream, wherein the first stream include water having a higher concentration of negatively charged colloidal particles; and wherein the second stream has a lower concentration of negatively charged colloidal particles than the first stream or the original water stream introduced into the diffusiophoretically filter.
Applicant is encouraged to use element plus function or step plus function in order to draft a claim which is compliant under 112(b).  Applicant is also required to teach what or how the stream is split into a first and second stream.  In other words, from reading applicant’s Patent 10,155,182, applicant has claimed and properly explains how the river water passes through the diffusiophoretic filter, what constitutes the diffusiophoretic filter, the presence of a gas permeable membrane and how separation takes place.  Applicant’s concept of diffusiophoretic filtering is not conventional membrane filtration or reverse osmosis but the phenomena of diffusiophoresis where there is an induction of motion of suspended particles as a result of a concentration gradient.  In applicant’s 10,155,182, pressurized gas is used to impart motion to the river water containing colloids which is  introduced into the diffusiophoretic filter, there is a gas permeable membrane whereby the gas passes through and an ion concentration gradient is created wherein the negatively charged colloids can be separated from the positively charged colloids. Applicant is required to amend the method claim and the specification to provide proper antecedence to the claims, and the method claim should be complete.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim 1 is rejected under 35 U.S.C. 103 as being anticipated over Stone et al., WO 2018/048735.
Stone et al. teach a device and method for continuous flow separation of particles by gas dissolution.  Specifically, Stone et al. teach a device which is effective in separating particles in a flowing suspension of particles in a liquid by dissolving gas into the liquid of the suspension to create an ion concentration gradient thereby imparting motion to the charged particles within the liquid permitting a particle rich and particle depleted regions which can be separated.   Specifically, Stone teaches a method for separating charged particles (colloids) in a flowing suspension which operated by dissolving gas into the suspension to form a concentration gradient of ions within the liquid wherein the concentration gradients causes the migration of the suspended particles by diffusiophoresis to different regions within the flow suspension creating region of light and low particle concentration which are then separated.[Note Page 1, lines 28-31 and Page 2, lines 5-12]  Stone et al. teach that the diffusiophoresis method and device, can be used as a supplement, complement or replacement for existing filtration technologies.  The process also provides advantages over conventional filtration technologies one improvement is that there is no pressure drop across the filter due to agglomeration or accumulation of particles on the filter and does not require cleaning or being taken off line for cleaning.[Note Page 2, lines 17-29]  Stone et al. teach that the ion concentration gradient within the liquid is form by introducing a gas which is soluble in the liquid. The gases which can be used include H2S, C02, HCN, HCL, HBR, HF, HI, Cl2, N2O4, N02, S02, SO3 and NH3 most of these form aqueous acidic species in the water.  Stone et al. teach in Figure 1, continuous flow particle separation device (1) having a first pressurizable cavity(1) or plenum adapted to contain a gas, separated by a first permeable all (12) from a second cavity (20) or plenum which contains charged particles (colloids) containing liquid (15) and also contains an ion species formed by the dissolution of the gas within the liquid which is separated by a second permeable wall(14) from a third cavity (30), wherein the pressure in the third cavity (30) is less than the pressure than in the first cavity  thereby forming an ion concentration differential within the liquid between the first cavity and the atmosphere of the third cavity.  The permeable walls (12, 14) operate to permit for the transfer of a gas from the first cavity through second cavity and to the third cavity.  Stone et al. teach that the configuration of the parts of the device are arranged wherein the first, second and third cavities are parallel with respect to one another where part of the first and second cavities are separated by a first permeable wall and with a region or part of the first and second cavities separated by a second permeable wall. The first (1), second (20) and third (30) cavities are tubes or channel shaped including an inlet and at least one outlet.  [Note Page 9, lines 18-30] Stone et al. teach that the outlet of the second cavity (20) can include two or more outlets with at least one outlet used to transport a quantity of the liquid containing a relatively reduced amount of the particle and a the second outlet from the second cavity containing a quantity of the liquid enriched the particulate (colloid).[Note Page 10, lines 28 to Page 11, line 5]  In Figure 2, a continuous flow membrane-less filtration water filtration device is shown wherein water which includes colloidal material is passed through the filtration device which utilized carbon dioxide gases for forming the dissolved ionic species within the water being pumped through the liquid cavity of the device, the formation of dissolved ionic species separated differently charged biological and non-biological colloidal materials entrained within the liquid into tow output streams a first outlet stream 20(b1) which is “filtered water” and a second outlet stream 20b2 (labeled waste particles, stream which includes a higher concentration of colloids) [Note Page 11, lines 20-26].  The device and method as described by Stone fully anticipates applicants claims of moving a colloid containing water through a diffusiophoretic filter, splitting the stream and first and second stream wherein one stream includes higher colloid particles, and the second stream having a lower concentration of colloids, which is suitable for filtered or potable water thus anticipating the method as claimed.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 and 19 of U.S. Patent No. 10,155,182. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant method is drafted with broader language but the method of as claimed in ‘182 can accomplish the method as presently drafted.  Although there is more detail claimed in the ‘182 application, both the instant invention and that of the ‘182 patent are drafted with comprising or “open” language which opens the claims up to additional limitations and functions and to include these additional features or limitations would have been obvious to one having ordinary skill in the art at the time of filing or the time the invention was made.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of co-pending Application No. 16/122,699 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant invention and that of the ‘699 invention claim a method for water filtration wherein a diffusiophoretic device is used for the separation and purification of water.  Although the method claims of the instant invention, does not specifically recite using a pressurized gas chamber to affect diffusion this pressurized chamber is necessary for diffusiophoresis to take place therefore, the method of diffusiophoretic water filtering is accomplished by both methods and although Claim 20 include more limitations than the more generic method as claimed in the instant invention, both of the claims are drafted with “open” or comprising language which opens the claims up to additional step plus function or elements plus function and to provide the method as claimed which is more generic than the ‘699 application renders the invention as whole obvious to one having ordinary skill in the art at the time of filing or at the time the invention was made.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 1 is  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-3 of co-pending Application No. 16/713,484 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant invention and that of the ‘484 patent claim a method of purifying water containing colloids using a diffusiophoretic water filter.  Although the ‘484 invention method includes the step using both concentration and temperature gradients, it would have been obvious to one familiar with separation and separation techniques such as a chemist or chemical engineer that concentration and filtration and separation is influence by temperature, pressure, kinetics etc., and to either heat or cool to increase the diffusion or movement to affect separation would have been an obvious design choice to one having ordinary skill in the art absent criticality in showing.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-3 of co-pending Application No. 16/714,743(reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant invention and that of the ‘743 invention claim a method of purifying water containing colloids using a diffusiophoretic water filter. The difference is that in the ‘743 application, the method include the step including a marker in the water to be treated and monitoring the marker.  The claims also recite that the marker employed in the water to be treated is for leak detection and to include a marker for monitoring the efficacy of the diffusiophoretic water filter would have been obvious to one having ordinary skill in the art as an obvious design choice and that the elimination of the step plus function or the inclusion of the step plus function when drafting the claims with comprising or “open” language is a permissible design choice and renders the claims obvious to one having ordinary skill in the art at the time of filing or the time the invention was made.
 This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
At this time in prosecution there is nothing apparent to the Examiner of allowable subject matter.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Stone et al. teach a device and methods for continuous flow separating particles by gas dissolution.  Gehris’6334 teach a method for controlling pH in a diffusiophoretic water filter.   Gehris’6690 teach a method and device for flushing diffusiophoretic water filter.  Gehris ‘7876 teach a method for determining channel sizes membrane thickness, inlet pressure for a diffusiophoretic water filtration device.  Gehris’8853 teach a water filtration device including a diffusiophoretic water filter.  Gehris’5984 teach a portable diffusiophoretic water filtration device and method.  Gehris’1803 teach an easily assembled diffusiophoretic water filtration device.  Cook et al. teach a microfluidic arrangement.  Shardt et al. teach gradient induced particle motion in suspensions.  Shin et al. (NPL) teach Membraneless water filtration using carbon dioxide. Shin et al. (NPL) teach Size dependent control of colloid transport via solute gradients in dead-end channels.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINA BHAT whose telephone number is (571)272-1397.  The examiner can normally be reached on Monday- Friday, 9:00 AM- 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C. Singh can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
					/Nina Bhat/                                                      Primary Examiner, Art Unit 1771